Exhibit ARTICLES OF INCORPORATION TELAMERGE HOLDING CORP. The undersigned, who, if a natural person, is eighteen years of age or older, hereby establishes a corporation pursuant to the Colorado Business Corporation Act, as amended, and adopts the following Articles of Incorporation: FIRST: The name of the corporation is TELAMERGE HOLDING CORP. SECOND:The purposes for which the corporation is organized and its powers are as follows: A.To engage in any lawful business or activity for which corporations may be organized under the laws of the State of Colorado; and B.To have, enjoy, and exercise all of the rights, powers, and privileges conferred upon corporation incorporated pursuant to Colorado law, whether now or hereafter in effect, and whether or not herein specifically mentioned. THIRD: The aggregate number of shares which the corporation shall have authority to issue is 125,000,000, of which 25,000,000 shall be Preferred Shares, $.001 par value per share, and 100,000,000 shall be Common Shares, $.001 par value per share, and the designations, preferences, limitations and relative rights of the shares of each such class are as follows: A.Preferred Shares The corporation may divide and issue the Preferred Shares into series. Preferred Shares of each series, when issued, shall be designated to distinguish it from the shares of all other series of the class of Preferred Shares. The Board of Directors is hereby expressly vested with authority to fix and determine the relative rights and preferences of the shares of any such series so established to the fullest extent permitted by these Articles of Incorporation and the laws of the State of Colorado in respect to the following: (a)The number of shares to constitute such series, and the distinctive designations thereof; (b)The rate and preference of dividend, if any, the time of payment of dividend, whether dividends are cumulative and the date from which any dividend shall accrue; (c)Whether the shares may be redeemed and, if so, the redemption price and the terms and conditions of redemption; (d)The amount payable upon shares in the event of involuntarily liquidation; (e)The amount payable upon shares in the event of voluntary liquidation; (f)Sinking fund or other provisions, if any, for the redemption or purchase of shares; (g)The terms and conditions on which shares may be converted, if the shares of any series are issued with the privilege of conversion; (h)Voting powers, if any; and (i)Any other relative right and preferences of shares of such series, including, without limitation, any restriction on an increase in the number of shares of any series theretofore authorized and any limitation or restriction of rights or powers to which shares of any further series shall be subject. 1 B.Common Shares (a)The rights of holders of the Common Shares to receive dividends or share in the distribution of assets in the event of liquidation, dissolution or winding up of the affairs of the Corporation shall be subject to the preferences, limitations and relative rights of the Preferred Shares fixed in the resolution or resolutions which may be adopted from time to time by the Board of Directors of the corporation providing for the issuance of one or more series of the Preferred Shares. (b)The holders of the Common Shares shall have unlimited voting rights and shall constitute the sole voting group of the corporation, except to the extent any additional voting groups or groups may hereafter be established in accordance with the Colorado Business Corporation Act, and shall be entitled to one vote for each share of Common Shares held by them of record at the time for determining the holders thereof entitled to vote. FOURTH:
